DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see remark, filed on 2/9/2021, with respect to the rejection(s) of claim(s) 2-5 under 35 U.S.C. 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Palanki et al. (Pub No.: 2010/0142466).

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, the term “The mobile communication system…” should be changed to “The base station…”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claim(s) 2, 3, 6, 7 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Palanki et al. (Pub No.: 2010/0142466).
Regarding claim 2, Palanki et al. discloses a mobile communication system (see system 200 in fig. 2) comprising: 
a user equipment (Palanki et al. see fig. 1, fig. 2, Mobile Device 206; para. 0042); and 
a plurality of base stations configured to perform radio communication with the user equipment (Palanki et al. see fig. 2, Base Stations 202, 204; para. 0042), 
wherein a first base station (read as a particular base station or Base Station 202 in fig. 2) of the plurality of base stations notifies the user equipment of an uplink transmission parameter (read as the assigned uplink resources in para. 0040) (Palanki et al. see fig. 1, fig. 2; para. 0040; …a particular one of the plurality of base stations can signal information identifying the assigned uplink resources to the given mobile device),
the first base station notifies a second base station of the plurality of base stations of the uplink transmission parameter (Palanki et al. see fig. 1, fig. 2; para. 0040, 0042, 0045; …for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . ). In para. 0045, Coordinated scheduling component 210 and coordinated scheduling component 216 can cooperate (e.g., over a backhaul, . . . ) to assign respective resources to mobile device 206 and mobile device 208 to be leveraged for sending respective uplink signals (e.g., respective SRSs, . . . ).). In other words, the plurality of base stations can coordinate to assign the uplink resources for the given mobile 
the user equipment transmits an uplink signal using the uplink transmission parameter, and the first base station and the second base station receive the uplink signal transmitted from the user equipment (Palanki et al. see fig. 2; para. 0040, 0046; …following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations).
Regarding claim 3, Palanki et al. discloses a base station (see Base Station 204 in fig. 2 or Base station 910 in fig. 9) of a plurality of base stations (Palanki et al. see fig. 2, Base Stations 202, 204) configured to perform radio communication with a user equipment (Palanki et al. see fig. 2; para. 0042), 
the base station comprising: 
an antenna (see fig. 9, antennas 924); 
a frequency converter coupled to the antenna (see fig. 9, transceiver 922; para. 0091); and
a processor (see processor 930 in fig. 9) configured to:
receive an uplink transmission parameter notified from another base station of the plurality of base stations (Palanki et al. see fig. 1, fig. 2; para. 0040, 0042, 0045; …for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . ). In para. 0045, Coordinated scheduling component 210 and coordinated scheduling component 216 can cooperate (e.g., over a backhaul, . . . ) to assign respective resources to mobile device 206 and mobile device 208 to be leveraged for sending respective uplink signals (e.g., respective SRSs, . . . ).). The plurality of base stations can coordinate to assign the uplink resources for the given mobile device(s) via a backhaul link. Thus, each of the plurality of base stations is notified/received the assigned uplink resources for the given mobile device(s), and
receive, via the antenna and frequency converter, an uplink signal transmitted by the user equipment using an uplink transmission parameter, the user equipment having been notified of the uplink transmission parameter from the other base station (Palanki et al. see fig. 2; para. 0040, 0046; …following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations). A particular base station of a plurality of base stations, notifies the assigned uplink resources to the mobile device. Each of the plurality of base stations receives the uplink signal using the assigned uplink resources from the given mobile device.
Regarding claims 6, 7, Palanki et al. discloses the feature wherein the first base station and the second base station use the same uplink transmission parameter for uplink transmissions from the user equipment (Palanki et al. see fig. 1, fig. 2; para. 0040, 0042, 0045, 0046; In para. 0040, …for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . Following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations.). In para. 0045, Coordinated scheduling component 210 and coordinated scheduling component 216 can cooperate (e.g., over a backhaul, . . . ) to assign respective resources to mobile device 206 and mobile device 208 to be leveraged for sending respective uplink signals (e.g., respective SRSs, . . . ).). The plurality of base stations can coordinate to assign the uplink resources for the given mobile devices via a backhaul link. Thus, the plurality of base stations share the same/coordinated resources in the CoMP environment for uplink signal transmitted from the given mobile device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. (Pub No.: 2010/0142466) in view of Malladi et al. (Pub No.: 2009/0129259).
Regarding claims 4, 5, Palanki et al. does not explicitly disclose the feature wherein the uplink signal includes an indication of interference at the user equipment.
Malladi et al. from the same or similar fields of endeavor discloses the feature wherein the uplink signal includes an indication of interference at the user equipment (Malladi et al. see fig. 19, para. 0178, 0180).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the uplink signal (e.g., SRS) as disclosed by Palanki et al. and to implement with the 
The motivation would be to enhance transmission reliability.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerlach et al. (Pub No.: 2007/0004423) and Kwak et al. (Pub No.: 2006/0018282) are show system which considered pertinent to the claimed invention.
Gerlach et al. discloses a method for coordination of the interference in the uplink between cells (B1, B2) of a single frequency network with the frequency band used for uplink being subdivided into at least two subsets (F1 F2 . . . FR), whereby a resource related to a dedicated subset is allocated to a mobile terminal (T1) located in a first cell (B1) of said cells in the border area to a neighbor cell (B2-B4), the base station of the cell (B2) with the highest interference damage caused by the mobile terminal (T1) accepts a high interference level on said dedicated subset dependent on network criteria, and the usage of said dedicated subset in the cell (B2) with the highest interference damage caused by the mobile terminal (T1) is restricted under observation of the interference level, a base station, a mobile terminal and a mobile network therefor.
Kwak et al. discloses a scheduling method for a user equipment (UE) in soft handover in a mobile communication system supporting an enhanced uplink packet data service. The method comprises the steps of receiving dedicated scheduling assignment information for dedicated scheduling assignment from a serving Node B by a UE that communicates with the serving Node B and at least one non-serving Node B due to soft handover; receiving, by the UE, at least one scheduling grant indicator for common scheduling assignment from the at least one non-serving Node B; determining a combined scheduling grant indicator by combining at least one scheduling grant indicator received from the at least one non-serving Node B; determining whether to use the combined scheduling grant indicator according to a predetermined reference; and determining a maximum rate of an uplink according to the dedicated scheduling assignment information or the combined scheduling grant indicator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAN YUEN/Primary Examiner, Art Unit 2464